DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2. 	Applicant's Appeal Brief filed on September 24, 2021 has been carefully considered by an Appeal Conference. The conferees agreed that the cited portions of the reference do not disclose sharing personal information of a user with the third parties that include merchants, advertisers, or service providers. Thus the finality of the Office Action mailed on February 24, 2021 is now withdrawn. Claims 2-17 are pending. 
           In view of the Appeal Brief filed on September 24, 2021, prosecution is hereby reopened. 
           To avoid abandonment of the application, appellant must exercise one of the following two options: 
           (1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
           (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
          A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

 	Terminal Disclaimer
3.	The terminal disclaimer filed on September 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,354,090 has been reviewed and is accepted.  The 

Drawings
 4.	The drawings 5A-5C are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters 500-548 not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	 Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 2, 16, 17:
	Claim 2 recites:
	“the first context profile of the plurality of context profiles includes a first set of one or more permissions identifying a first set of third parties with which the personal information of the user can be shared when the first context profile is active”.
	However, the specification discloses:
at least one context profile of the plurality of context profiles is associated with: … (ii) a first set of one or more permissions identifying respective third parties with which personal information can be shared when the at least one context profile is active;” (spec. pub., [0007].
	Therefore, the specification discloses the first context profile is associated with, but not includes, a set of one or more permissions identifying a third parties with which personal information may be shared when the first context profile is active.
	Independent claims 16, and 17 recite the similar limitation as the above.
	Therefore, independent claims 2, 16, and 17 are rejected as failing to comply with the written description requirement.
Referring to claim 7:
	Claim 7 recites:
	“the first context profile of the plurality of context profiles includes a set of one or more subject areas pertinent to the first context profile;”.
	However, the specification discloses:
	“The method includes establishing a plurality of context profiles for a user, wherein at least one context profile of the plurality of context profiles is associated with: (i) a set of one or more subject areas pertinent to the at least one context profile…;” (spec. pub., [0007].
           Therefore, the specification discloses the first context profile is associated with, but not includes, a set of one or more subject areas pertinent to the first profile.
           Therefore, claim 7 is rejected as failing to comply with the written description requirement.
Referring to claim 9:
	Claim 9 recites:
	“the first context profile of the plurality of context profiles includes a second set of one or more permissions identifying a second set of third parties that are permitted to contact the user when the first context profile is active;”
However, the specification discloses:
at least one context profile of the plurality of context profiles is associated with: …(iv) a third set of one or more permissions identifying respective third parties that are permitted to contact the user when the at least one context profile is active;” (spec. pub., [0007].
           Therefore, the specification discloses the first context profile is associated with, but not includes, a set of one or more identifying the third parties that are permitted to contact the user when the first context profile is active.
           Therefore, claim 7 is rejected as failing to comply with the written description requirement.
Referring to claim 10:
	Claim 10 recites:
	“the first context profile of the plurality of context profiles includes a third set of one or more permissions identifying how the second set of third parties may contact the user when the first context profile is active.”
However, the specification discloses:
	“The method includes establishing a plurality of context profiles for a user, wherein at least one context profile of the plurality of context profiles is associated with: … and (v) a fourth set of one or more permissions identifying how respective third parties may contact the user when the at least one context profile is active.” (spec. pub., [0007].
           Therefore, the specification discloses the first context profile is associated with, but not includes, a set of one or more identifying how the third parties may contact the user when the first context profile is active.
           Therefore, claim 10 is rejected as failing to comply with the written description requirement.
Referring to claims 3-6, 8, 11-15:
	Claims 3-6, 8, and 11-15 are dependent from independent claim 2, and are therefore rejected based on the same rationale.
 
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-5, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 2011/0238755 A1), hereinafter “Khan”, in view of Hall (U.S. 2013/0240618 A1), hereinafter “Hall”, further in view of Kim et al. (U.S. 2012/0159139 A1), hereinafter “Kim”.
Referring to claims 2, 16, 17:
	 	Khan teaches:
                      A method for providing access to personal information of a user, comprising (see Khan, fig. 1A): 
           at a server system including one or more electronic devices with one or more processors and memory storing one or more programs for execution by the one or more processors (see Khan, fig. 1A, 1A ‘proximity-based social networking facilitator system’):
            establishing a plurality of context profiles for a user, wherein (see Khan, [0035] ‘a social profile… a work profile… an interest-based profile… a location-based profile’):
                          at least a first context profile of the plurality of context profiles, when active, is configured to operate in one of two or more modes that includes a normal mode and at least one expanded permission mode (see Khan, [0035] ‘The user can then become visible with respect to one or more selected profiles [i.e., active context profile ], such that only members of the selected profiles will obtain proximity-based information about the user.’; [0065] ‘available mode [i.e., a normal mode ]’; [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the over a larger scale.’), 
                                     an active context profile of the plurality of context profiles corresponds to a current context of a user device (see Khan, [0035] ‘The user can then become visible with respect to one or more selected profiles [i.e., active context profile corresponds to a current context of a user device ], such that only members of the selected profiles will obtain proximity-based information about the user.’), 
                                     an active mode of the active context profile is the normal mode or a respective expanded permission mode of the at least one expanded permission mode (see Khan, [0065] ‘available mode [i.e., a normal mode ]’; [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.’), and 
                                      the first context profile of the plurality of context profiles includes a first set of one or more permissions identifying a first set of third parties with which the personal information of the user can be shared when the first context profile is active, wherein the third parties include merchants, advertisers, or service providers (see Khan, [0014] ‘Determining relevant information may further be based on a user's affinity for other users, places (e.g., restaurants [i.e. such as a coffee shop, where coffee shop owner is a merchant ], clubs, stores, cities, parks), things (e.g., books, music, goods, foods), activities (e.g., sports, hobbies), or the like.’; [0035] ‘an interest-based profile [i.e., a user may setup, select, and transmit to PSN an coffee-shop-profile that includes ‘coffee shop’, where user’s coffee-shop-profile will identify a first set of third parties (coffee shop owners) with which the personal information of the user can be shared when user’s coffee-shop-profile is active, wherein the first set of third parties includes merchants (coffee shop owners), advertisers, or service providers ]’; [0043] ‘The indication is typically transmitted to the PSN 100 [i.e., a user’s indication, such as an coffee-shop-profile, is transmitted to the PSN, where transmitting user’s coffee-shop-profile to PSN corresponds to sending ‘a request’ for sharing personal information of the user, where users include customers, coffee shop owners ], and may include …a profile, such as social, work, or interest-based profile that the user wishes to have merchant X is a user of the PSN 100 [i.e. where merchant X (a coffee shop owner is a merchant, and is a user of PSN) may setup, select, and transmit to PSN an coffee-shop-profile that includes ‘coffee shop’, in order to obtain personal information about users who have setup, selected, and transmitted to PSN their respective coffee-shop-profiles that include ‘coffee shop’, where a coffee shop owner’s transmitting a coffee-shop-profile to PSN corresponding to sending ‘a request’ for sharing personal information about the user (customer) ] the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A, such that merchant X can fulfill the order by providing the ordered coffee to user A.’); 
                in accordance with a determination that the active context profile for the user device is the first context profile and the active mode of the user device is the normal mode of the first context profile, sharing personal information of the user with the first set of third parties (see Khan, [0043] ‘The indication is typically transmitted to the PSN 100 [i.e., a user’s indication, such as an coffee-shop-profile, is transmitted to the PSN, where transmitting user’s coffee-shop-profile to PSN corresponds to sending ‘a request’ for sharing personal information of the user, where users include customers, coffee-shop owners ], and may include …a profile, such as social, work, or interest-based profile that the user wishes to have applied in determining proximately located user’; [0168] ‘a café operated by merchant X…merchant X is a user of the PSN 100 [i.e. where merchant X (a coffee shop owner is a merchant, and is a user of PSN) may setup, select, and transmit to PSN an coffee-shop-profile that includes ‘coffee shop’, in order to obtain personal information about users who have setup, selected, and transmitted to PSN their respective coffee-shop-profiles that include ‘coffee shop’, where a coffee shop owner’s transmitting a coffee-shop-profile to PSN corresponding to sending ‘a request’ for sharing personal information about the user (customer) ] the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A [i.e., where user name, user picture corresponding to personal information about the user received in response to receiving a request from the first set of third parties (e.g., a coffee shop owner) to access or use 
                           detecting a mode-switching event that changes the active mode of the user device from the normal mode of the first context profile to the expanded permission mode of the first context profile (see Khan, [0065] ‘available mode [i.e., a normal mode ]’; [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.’); and 
                          in response to detecting the mode-switching event, performing a permission expansion for the first context profile that includes sharing the personal information of the user with a first expanded set of third parties that includes the first set of third parties and at least one additional third party (see Khan, [0096] ‘Vacation mode [i.e., an expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale. [i.e., where ‘located users over a larger scale’ corresponds to ‘a first expanded set of third parties that includes the first set of third parties and at least one additional third party ].’).
		However, Khan does not explicitly disclose in response to receiving a request from the first set of third parties to access or use the personal information of the user.
		However, Khan does not explicitly disclose wherein the mode-switching event is detected automatically without user input.
		Hall discloses in response to receiving a request from the first set of third parties to access or use the personal information of the user (see Hall, fig. 16, 1610 ‘receive request for user data’, 1620 ‘retrieve level of access [i.e., various access modes ] granted by user’, 1680 ‘provide retrieved data to requestor’; [0187]-[0193]).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Hall into the method of Khan to receive a request from a first set of third parties to access the personal information of the user.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information 
		Kim discloses wherein the mode-switching event is detected automatically without user input (see Kim, F11, S1120 ‘detecting signal for mode switching’; [0264] ‘the signal for the mode switching [i.e., the mode-switching event is detected automatically without user input ] can be generated in at least one of a case of an input of a mode switching command signal, a case that a current terminal location belongs to a specific place corresponding to the second mode, a case that a current hour belongs to a specific time corresponding to the second mode, a case of transceiving data with a counterpart terminal corresponding to the second mode and a case of an access to a specific network corresponding to the second mode.’)  
	           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kim into the method of Khan such that detecting the mode-switching event automatically without user input.  Khan teaches systems for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065] ‘available mode [i.e., normal mode ]’; [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.’).  Kim teaches “For instance, designation information on the switching target mode is included in the mode switching command signal or corresponding place, corresponding time, corresponding counterpart terminal and corresponding network can be designated per switching target mode to the mode switching command signal in a manner of being discriminated.” (see Kim, [0264]). Therefore, Kim’s teaching of automatic mode-switching based on a specific location, a specific time could enhance Khan’s switching to vacation mode for a user, so that the vacation mode could be automatically switched on based on user’s vacation location, user’s vacation time.
Referring to claim 3:
Khan, Hall, and Kim further disclose:
the signal for the mode switching [i.e., the mode-switching event is detected automatically without user input ] can be generated in at least one of a case of an input of a mode switching command signal, a case that a current terminal location belongs to a specific place corresponding to the second mode, a case that a current hour belongs to a specific time corresponding to the second mode, a case of transceiving data with a counterpart terminal corresponding to the second mode and a case of an access to a specific network corresponding to the second mode.’ ).
 		It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kim into the method of Khan such that detecting the mode-switching event automatically without user input.  Khan teaches systems for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.’).  Kim teaches “For instance, designation information on the switching target mode is included in the mode switching command signal or corresponding place, corresponding time, corresponding counterpart terminal and corresponding network can be designated per switching target mode to the mode switching command signal in a manner of being discriminated.” (see Kim, [0264]). Therefore, Kim’s teaching of automatic mode-switching based on a specific location, a specific time could enhance Khan’s switching to vacation mode for a user, based on a specific location, a specific time, such as a vacation location, a vacation time.
Referring to claim 4:
Khan, Hall, and Kim further disclose:
           wherein the one or more signals that indicate the current context of the user device are generated by a peripheral device of the user device. (see Khan, [0042] ‘a 
GPS receiver that is part of the client device or some associated device (e.g., a car-based GPS receiver [i.e., where a device associated with the client device, such as a car-based GPS receiver, corresponds to a peripheral device ]).’).
Referring to claim 5:
Khan, Hall, and Kim further disclose:
           wherein the personal information of the user is a limited set of information that is identified in the first context profile of the plurality of context profiles (see Khan, [0168] ‘a café operated by merchant X…merchant X is a user of the PSN 100 [i.e. where merchant X (a coffee shop owner is a merchant, and is a user of PSN) may setup, select, and transmit to PSN an coffee-shop-based profile that includes ‘coffee shop’, in order to obtain personal information about users who have setup, selected, and transmitted to PSN their coffee-shop-based profiles that include ‘coffee shop’, where setting up, selecting, and transmitting a coffee-shop-based profile to PSN corresponding to sending ‘a request’ for sharing personal information about the user ] the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A [i.e., where user name, user picture are a limited set of user information, where the limited set of user information are shared with coffee-shop owner (merchant), and is identified by user’s coffee-shop-profile, where the complete set of user information includes user name, user picture, user birthday, user gender, etc. (see Khan, fig. 3J), where the complete set of user information are shared with user’s friends, and is identified by user’s social profile (see Khan, fig. 3J) ], such that merchant X can fulfill the order by providing the ordered coffee to user A.’. And Hall, fig. 16, 1640 ‘receive generic data’, 1660 ‘retrieve level A data [i.e., where ‘level A data’ corresponds to a limited set of information identified by a identifier ]’, 1670 ‘retrieve level B data [i.e., where ‘level B data’ corresponds to a limited set of information that is identified by a identifier ]’).
 Referring to claim 7:
	Kim, Hall, and Kim further disclose:
           the first context profile includes a set of one or more subject areas pertinent to the first context profile (see Hall, fig. 7; [0054] ‘A member profile may be implemented as an entity that may be able to be acted upon.  An entity may be associated with various fields (e.g., name, address, phone number, email address, etc. [i.e., one or more subject areas pertinent to the first context profile  ] ).’; [0188] ‘a user may wish to share different types of information with different parties (e.g., a user may wish to share only work contact information [i.e. where work contact information correspond to ‘a subject area’ ] at a work-personal contact information [i.e., where personal contact information corresponds to ‘a subject area’ ] at a hobby-related event, a user may wish to never share the user's cellular phone number, a user may wish to personally approve every data transfer, etc.)’), 
	the at least one additional third party associated with the first context profile (see Khan, [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.[i.e., where located users over a larger scale corresponds to ‘at least one additional third party associated with the first context profile’ ’). 
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Hall into the method of Khan such that the context profile includes one or more subject areas.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Hall teaching could enhance the system of Khan, because “a user may wish to share different types of information with different parties” (see Hall, [0188]).
 Referring to claim 8:
Kim, Hall, and Kim further disclose:
           wherein the set of one or more subject areas pertinent to the first context profile include at least one of a category of goods that are relevant to the first context profile or a category of services that are relevant to the first context profile (see Khan, [0014] ‘…restaurants, clubs, stores…goods, foods [i.e., a category of goods or a category services ]’; [0021] ‘facilitates proximity-based transactions between users and merchants (or other users).’).
Referring to claims 9-10:
Kim, Hall, and Kim further disclose:
          	the first context profile of the plurality of context profiles includes a second set of one or more permissions identifying a second set of third parties that are permitted to contact the user when the first context profile is active; in response to detecting the mode-switching event, performing the permission expansion for the first context profile Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.’. And, Hall, [0188] ‘a user may wish to share only work contact information [i.e., where share work contact information corresponds to a permission to contact the user, and how to contact the user (e.g., via a work phone) ] at a work-related event but may wish to share only personal contact information [i.e., where share personal information corresponds to a permission to contact the user, and how to contact the user (e.g., via a home phone) ] at a hobby-related event,’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Hall into the method of Khan for identifying a second set of third parties that are permitted to contact.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Therefore, Hall’s teaching could enhance the system of Khan, because Hall teaches “A user may wish to provide various different sub-sets of information based on various appropriate parameters.” (see Hall, [0188]).
Referring to claim 13:
Kim, Hall, and Kim further disclose:
           receiving information from the second set of third parties in accordance with an expanded version of the third set of one or more permissions (see Khan, [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.’). 
Referring to claim 14:
Khan, Hall, and Kim further disclose:

           the personal information of the user is stored on a second electronic device of the one or more electronic devices (see Khan, fig. 1A, 120 (user devices)), and 
          the second electronic device is distinct from the first electronic device (see Khan, fig. 1A).
Referring to claim 15:
 	Khan, Hall, and Kim further disclose:
           in accordance with a determination that the active context profile for the user device is a second context profile, forgoing sharing the personal information of the user with the first set of third parties (see Khan, [0035] ‘a user may create a social profile …, a work profile…, an interest-based profile…, a location-based profile… The user can then become visible with respect to one or more selected profiles, such that only members of the selected profiles will obtain proximity-based information about the user.’).

8.	Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 2011/0238755 A1), in view of Hall (U.S. 2013/0240618 A1), in view of Kim et al. (U.S. 2012/0159139 A1), further in view of Wilson (U.S. 2011/0030067 A1).
Referring to claim 6:
Khan, Hall, and Kim disclose:
           sharing personal information of the user with the first set of third parties in accordance with the limited set of information that is identified in the first context profile of the plurality of content profiles (see Khan [0168] ‘a café operated by merchant X…merchant X is a user of the PSN 100 [i.e. where merchant X (a coffee shop owner is a merchant, and is a user of PSN) may setup, select, and transmit to PSN an coffee-shop-based profile that includes ‘coffee shop’, in order to obtain personal information about users who have setup, selected, and transmitted to PSN their coffee-shop-based profiles that include ‘coffee shop’, where setting up, selecting, and transmitting a coffee-shop-based profile to PSN corresponding to sending ‘a request’ for sharing personal information about the user ] the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A [i.e., where 
 	However, Khan, Hall, and Kim do not disclose sharing additional information with the first set of third parties.
 	Wilson discloses sharing additional information with the first set of third parties (Wilson, [0051] ‘In a situation where the request indicates that an increased level of personal information sharing has been requested, controlling module 130 expands the ability of applications 140 to share personal information.  Such an expansion can increase the types or classes of personal information which are shared [i.e., the permission expansion… sharing additional personal information of the user ], or the expansion can be a complete grant of permission for applications 140 to share any and all personal information.’.
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Wilson into the method of Khan for sharing additional information with the first set of third parties.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]). Therefore, Wilson’s teaching could enhance the system of Khan for controlling information sharing, because Wilson teaches “Such an expansion can increase the types or classes of personal information which are shared, or the expansion can be a complete grant of permission for applications 140 to share any and all personal information.” (see Wilson, [0051])
 
9.	Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. 2011/0238755 A1), in view of Hall (U.S. 2013/0240618 A1),  in view of Kim et al. (U.S. 2012/0159139 A1), further in view of Laurila et al. (U.S. 2009/0080404 A1), hereinafter “Laurila”.
Referring to claims 11, 12:
share only work contact information [i.e., where share work contact information corresponds to a permission to contact the user, and how to contact the user (e.g., via a work phone) ] at a work-related event but may wish to share only personal contact information [i.e., where share personal information corresponds to a permission to contact the user, and how to contact the user (e.g., via a home phone) ] at a hobby-related event,’)
 	However, Khan, Hall, and Kim do not explicitly disclose identifying the contact time, and the contact communication types. 
 	Laurila discloses identifying the contact time, and the contact communication type  (see Laurila, [0072] ‘…the user selected the profile "meeting" as the active profile… the profile "meeting" [i.e., where ‘meeting’ corresponds to the identified contact time: during a meeting time ]  is associated to a presence for SMS, MMS and email only and that SMS is the preferred type of communication [i.e., where SMS, MMS, and email corresponds to the identified communication type ]. ’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Laurila into the method of Khan such that the permissions identifying the time, and identifying communication types.  Khan teaches a system for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065]).  Laurila teaches “The presence information content may comprise an indication of the communication types for which a user is currently available and which the user is willing to support.” (see Laurela, [0072]).  Therefore, Laurila’s teaching could enhance the information sharing system of Khan by specifying a contact time, and a communication type for which the user is currently available and which the user is willing to support.

Response to Arguments
10.	Applicant’s arguments in the appeal brief filed on September 24, 2021 have been considered and are persuasive.  However, upon further considerations, a new 
(a)	Applicant submits:
“Proximity-based information about the user (subject to different visibility settings) is only shared in the context of a social profile, and Khan is silent about “merchants, advertisers and service providers” being part of various social profiles or being subject to different visibility modes.” (appeal brief, page 18, 1st par, emphasis added)
Examiner maintains:
Appellants appear to think proximity-based information about a user can be shared only via a social profile in Khan.
However, Khan discloses that for sharing proximity-based information about a user, a user can create a work profile, an interest-based profile, a location-based profile, in addition to a social profile.
In the scenario of interest-based profile, proximity-based information about user, such as user name, user picture, are shared with a third party that includes merchants, advertisers, or service providers (see Khan, [0168]). 
Khan further discloses:
 “Vacation mode effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.” (Khan, [0096]).
Therefore, Khan discloses different visibility settings, such as using an expanded permission mode (vacation mode) ‘to identify proximately located users over a larger scale’. 
Using the coffee shop as an interest-based profile example, when in normal mode (prior to invoking vacation mode, the user will be visible to coffee shop owners located in Alexandria, VA, as specified in user’s location-based profile; when in vacation mode, the user might also be visible to coffee shop owners located in Washington D.C. 
Therefore, Khan discloses proximity-based information about the user (subject to different visibility settings) is shared to ‘merchants, advertisers, or service providers’. 
(b)	Appellants submit:
Such users are not “merchants, advertisers, or service providers,” at least because merchants or advertisers typically have publicly known locations that generally do not vary with time (e.g., in contrast to individual users whose locations change, giving rise to different opportunities for social interactions not mercantile interactions).” (appeal brief, page 18, 1st par, emphasis added)
Examiner maintains:
Khan discloses:
“If merchant X is a user of the PSN 100, the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A, such that merchant X can fulfill the order by providing the ordered coffee to user A.” (Khan, [0168])
Therefore, Khan discloses merchant is a user of the PSN system, and that personal information of a user, such as user name, user picture, are shared with merchants. 
(c)	Appellants submit:
“The third cited paragraph 173 of Khan relates to money transfers between users. Here, there is no need for recipient user B to receive any proximity information about user A (sender), who “wish[es] to send $100 to user B.”” (appeal brief, page 19, 3rd par, emphasis added)
Examiner maintains: 
Khan discloses:
“If merchant X is a user of the PSN 100, the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A, such that merchant X can fulfill the order by providing the ordered coffee to user A.” (Khan, [0168])
Therefore, Khan discloses merchant is a user of the PSN system, and that personal information of a user, such as user name, user picture, are shared with merchants.

Therefore, Hall discloses receiving a request from a first set of third parties to use or access user information.
Therefore, the combination of Khan and Hall at least suggests “sharing personal information of the user with the first set of third parties in response to receiving a request from the first set of third parties to access or use the personal information of the user”.
 (d)	Appellants submit:
“Khan’s user becomes visible not in response to “receiving a request from the first set of third parties,” but based on whether the user chooses to, by selecting a particular profile, to broadcast his/her proximity-based information to members of the selected social profiles (e.g., friends).” (appeal brief, page 21, 1st par, emphasis added)
Examiner maintains:
“If merchant X is a user of the PSN 100, the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A, such that merchant X can fulfill the order by providing the ordered coffee to user A.” (Khan, [0168])
Therefore, Khan discloses merchant is a user of the PSN system, and that personal information of a user, such as user name, user picture, are shared with merchants.
 Hall discloses e.g., fig. 16, 1610 ‘receive request for user data’, 1680 ‘provide retrieved data to requestor’.
Therefore, Hall discloses receiving a request from a first set of third parties to use or access user information.
Therefore, the combination of Khan and Hall at least suggests “sharing personal information of the user with the first set of third parties in response to receiving a request from the first set of third parties to access or use the personal information of the user”.
(e)	Appellants submit:
“Khan is also silent about a merchant, advertiser, or a service provider requesting to retrieve and view the feeds of a user. In fact, Khan describes feed information is proactively shared by a user to one or more social networking services,’° and such information does not correspond to the claimed personal information that is only provided to a first set of third parties upon request by the third parties.” (appeal brief, page 21, 3rd par, emphasis added)
Examiner maintains: 
Khan [0168], quoted in the current Office Action, discloses:
“For example, user A may enter into a cafe operated by merchant X and order a coffee via PSN 100.  If merchant X is a user of the PSN 100, the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A, such that merchant X can fulfill the order by providing the ordered coffee to user A.” (Khan, [0168])
Therefore, Khan discloses sharing personal information with a first set of third parties that includes merchants, advertisers, and service providers.
Hall discloses e.g., fig. 16, 1610 ‘receive request for user data’, 1680 ‘provide retrieved data to requestor’.
Therefore, Hall discloses receiving a request from a first set of third parties to use or access user information.
Therefore, the combination of Khan and Hall at least suggests sharing personal information about a user (user name, user picture) with a third-party that includes a merchant (the coffee-shop-owner is a merchant, and a user of the PSN), upon receiving a request from the first set of third parties that include merchants, advertisers, or service providers. 
(f)	Appellants submit:
 “The last cited paragraph 188 of Khan relates to the transaction manager described in Section VII.B.1.aError! Reference source not found. above. When “an indication that a user wishes to engage in a transaction opportunity” is provided to an event handler (e.g., the transaction manager 114)°° no personal information of the user is provided to the merchant.” (appeal brief, page 21, last par, emphasis added)
Examiner maintains: 
Khan [0168], quoted in the current Office Action, discloses:
“For example, user A may enter into a cafe operated by merchant X and order a coffee via PSN 100.  If merchant X is a user of the PSN 100, the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A, such that merchant X can fulfill the order by providing the ordered coffee to user A.” (Khan, [0168])
Hall discloses e.g., fig. 16, 1610 ‘receive request for user data’, 1680 ‘provide retrieved data to requestor’.
Therefore, Hall discloses receiving a request from a first set of third parties to use or access user information.
Therefore, the combination of Khan and Hall at least suggests sharing personal information about a user (user name, user picture) with a third-party that includes a merchant (the coffee-shop-owner is a merchant, and a user of the PSN), upon receiving a request (via an interest-based profile) from the first set of third parties that include merchants, advertisers, or service providers.
 (g)	Appellants submit:
 “Khan and Kim are not in the same field of endeavor as Appellant’s pending claims, nor are they reasonably pertinent to the problem faced by the Appellant.” (appeal brief, page 23, 5th par)
Examiner maintains:
In response to applicant's argument that Kim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
 In this case, the specification of the application discloses “The disclosed implementations relate generally to systems and methods context-based permissioning of personally identifiable information.” (see spec.pub., [0002])  
Khan discloses in [0014] “methods, systems, and techniques for providing users with relevant information and facilitating interactions based on proximity and social affinity [i.e., context-based permissioning of personally identifiable information, where proximity and social affinity corresponds to ‘context-based’ ].”
Therefore, Khan’s teaching is in the same field as applicant’s endeavor, or is reasonably pertinent to the problem faced by the applicant, because providing user 
Kim teaches the mode-switching event is detected automatically without user input, e.g., “a case that a current terminal location belongs to a specific place [i.e. a location context ] corresponding to the second mode, a case that a current hour belongs to a specific time [i.e., a time context ] corresponding to the second mode,” (see Kim, [0264]). 
Therefore, Kim’s teaching is in the same field as applicant’s endeavor, or is reasonably pertinent to the problem faced by the applicant, because automatic mode switching based on a specific location, based on a specific time, corresponds to ‘context-based permissioning’, which is the same field of the application.
(h)	Appellants submit:
“The Final Office Action fails to provide any “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness,”” (appeal brief, page 23, 6th par)
Examiner maintains:
           Khan teaches systems for facilitating proximity-based social networking, wherein a user can select one of multiple modes for controlling information sharing (see Khan, [0065] ‘available mode [i.e., normal mode ]’; [0096] ‘Vacation mode [i.e., expanded permission mode ] effectively expands the scope of the proximity determination made by the PSN, so as to identify proximately located users over a larger scale.’).  
            Kim teaches “For instance, designation information on the switching target mode is included in the mode switching command signal or corresponding place, corresponding time, corresponding counterpart terminal and corresponding network can be designated per switching target mode to the mode switching command signal in a manner of being discriminated.” (see Kim, [0264]). 
            Therefore, Kim’s teaching of automatic mode-switching based on a specific location, a specific time could enhance Khan’s switching to vacation mode for a user, based on a specific location, and/or based on a specific time.
 (i)	Appellants submit:
nd par)
Examiner maintains:
Khan [0042], quoted in the current Office Action, discloses
“a GPS receiver that is part of the client device or some associated device (e.g., a car-based GPS receiver [i.e., where an associated device of the client device corresponds to ‘a peripheral device of the client device’ ]).”.
Therefore, the reference discloses the subject matter covered by claim 4. 
(j)	Appellants submit:
“Thus, the combination of Khan, Kim, and Hall, modified in the manner indicated by the Final Office Action does not disclose the subject matter covered by claims 5 and 6.” (see appeal brief, page 27, last par)
Examiner maintains:
Khan [0168], quoted in the current Office Action, discloses:
‘a café operated by merchant X…merchant X is a user of the PSN 100 [i.e. where merchant X (a coffee shop owner is a merchant, and is a user of PSN) may setup, select, and transmit to PSN an coffee-shop-based profile that includes ‘coffee shop’, in order to obtain personal information about users who have setup, selected, and transmitted to PSN their coffee-shop-based profiles that include ‘coffee shop’, where setting up, selecting, and transmitting a coffee-shop-based profile to PSN corresponding to sending ‘a request’ for sharing personal information about the user ] the PSN 100 may provide merchant X with a notification of the order, as well as information about (e.g., name and/or picture) of user A [i.e., where user name, user picture are a limited set of user information, where the limited set of user information are shared with coffee-shop owner (merchant), and is identified by user’s coffee-shop-profile, where the complete set of user information includes user name, user picture, user birthday, user gender, etc. (see Khan, fig. 3J), where the complete set of user information are shared with user’s friends, and is identified by user’s social profile (see Khan, fig. 3J) ], such that merchant X can fulfill the order by providing the ordered coffee to user A.’

Therefore, the combination of Khan, Hall, and Kim at least suggests the claimed limitation in claim 5 and 6.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Faris; Ron et al. (US 20150205894 A1) disclose systems and methods of socially-driven product offerings;
(b)	Dobyns; Douglas Howard (US 20130079037 A1) disclose Proximity Based Social Networking;
(c)	Daoura; Daniel J. et al. (US 20200280380 A9) disclose Radiobeacon Data Sharing by Forwarding Low Energy Transmissions to a Cloud Host;
(d)	Rand; James S. (US 20160036962 A1) disclose unified communications system and method;
(e)	Meredith; Sheldon et al. (US 20130276134 A1) disclose event driven permissive sharing of information;
(f)	Tabe; Joseph Akwo (US 20150271557 A1) disclose multimedia television system for interactive social media and social network;
(g)	Patron; Anthony et al. (US 20150202770 A1) disclose sidewalk messaging of an autonomous robot. 

 12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone 
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492